                                                                U.S. Department of Justice

                                                                United States Attorney
                                                                Southern District ofNew York
                                                                86 Chambers Street, 3"' floor
                                                                New York. N Y 10007


                MEMO ENDORSED                                   February 21, 2020

                                                    Application GRANTED. SO ORDERED.
            BYECF

            Honorable Barbara C. Moses
            United States Magistrate Judge
                                                    Barbara Moses, U.S.M.J.
            United States District Court
            500 Pearl Street                        February 21, 2020
            New York, New York 10007

                                          Re: Shawn P. Lahey v. Saul
                                              19 Civ. 5086 (BCM)

            Dear Judge Moses:

                    The defendant's brief in the above-referenced Social Security case is due February 24,
            2020. We write respectfully to request, with the consent of plaintiffs counsel, that the date for
            the brief, and remaining briefing schedule, be adjourned for two weeks as follows: defendant's
            motion for judgment on the pleadings by March 9, 2020, and plaintiffs reply, if any, by March
            30, 2020. The reason for this request is the length of the administrative record, 2671 pages,
            including 53 medical evidence exhibits, necessitating additional time to address the facts and
            issues in this case. The defendant has not previously requested an adjournment in this case. We
            appreciate the Court's consideration of this request.

                                                         Respectfully,

          USDCSDNY                                       GEOFFREY S. BERMAN
          DOCUMENT                                       United States Attorney
          ELECTRONICALLY FILED
      DOC#:                                      By:             s/ Susan D. Baird
.f    DATE FILED: Z ( lr [ 2° _ , ._                     SUSAN D. BAIRD
      = ============ ::'.l
:.;;:~·
                                                         Assistant United States Attorney
                                                         tel. (212) 637-2713
                                                         Susan.Baird@usdoj.gov

            cc: Gary Gogerty, Esq.
